DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-3, 5-12 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “the at least one gas transmitting channel comprising one or more gas channel outlets at a surface of the susceptor to direct a gas along both a portion of the lift pin and a portion of the through-hole” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 4931135 to Horiuchi et al is presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
sealing member in claim 3, which is interpreted as a ring 124, which appears to be a ring in Fig. 124.
First sealing member, second sealing member in claim 19, which are rings 124 and 122 as shown in Fig. 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11, 19 and 20 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent No. 4931135 to Horiuchi et al.
In regards to Claim 1, Horiuchi teaches semiconductor processing apparatus Fig. 1 comprising: a reaction chamber 1; a susceptor 11 disposed in the reaction chamber configured for supporting a substrate 12 thereon, the susceptor comprising a plurality of through-holes (holes in which 18 are placed) in an axial direction of the susceptor (as they are vertical to 11 and ring 13); a plurality of lift pins 18, each of the lift pins 18 being disposed in a respective through-hole (as shown in Fig. 1); and at least one gas transmitting channel 19 within the susceptor, the at least one gas transmitting channel comprising one or more gas channel outlets (openings that connect holes for 18 and 19) at a surface of the susceptor (the interior surface of the susceptor 11 the connection between 18 and 19 and top where 19 connects to the top surface of the susceptor)  to direct a gas along both a portion of the lift pin and a portion of the through-hole (Col. 4 line 65-Col. 7 line 17).

It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Horiuchi is substantially the same as the claimed apparatus, the apparatus of Horiuchi would be capable of fulfilling the limitations of the claim and thus be able to atomic layer deposition or chemical vapor deposition, there being no structural difference between the apparatus of Horiuchi and that of the claim.
In regards to Claim 3, Horiuchi teaches a sealing member 124 (clamp ring of 13) positioned on a perimeter of the susceptor 
In regards to Claim 5, Horiuchi teaches the one or more gas channel outlets are configured to direct a gas toward a bottom of the lift pins (as the holes for 18 that connect to 19 extend and are unblocked to cover the bottom of the lift pins 18 in Fig. 1, and implicitly expose the entire lift pin to gas).  
In regards to Claim 6, Horiuchi teaches the plurality of lift pins comprise an upper lift pin head (top of 18) and a lower lift pin base 16 and the one or more gas channel outlets are configured to direct a gas towards each of the lift pin bases (as the gas holes 
In regards to Claim 7, Horiuchi teaches each lift pin is associated with two or more gas transmitting channels (as shown by the two connecting holes and two or more branching passages of 19 connected to the holes of 18), each gas transmitting channel comprising a gas channel outlet configured for directing a gas toward the lift pin (hole of 19 to 18).  
In regards to Claim 9, Horiuchi teaches at least one gas channel outlet is associated with each lift pin (as shown by the holes of 19 that connect into the holes for 18), and the at least one gas channel outlet is configured to direct a gas down the length of the lift pin (as the holes for 18 are completely open and thus implicitly exposed for gas).  
In regards to Claim 10, Horiuchi teaches at least one gas channel outlet (holes of 19 to the holes of 18) is associated with each though-hole, the at least one gas channel outlet configured to direct a gas down the length of the through-hole and into a lower chamber (as the holes for 18 are completely open and thus implicitly exposed for gas, the lower chamber being interpreted as the lower portion of chamber 1, and specifically within 10, 11 to contain the lift pin mechanism of 16, 17). 
In regards to Claim 11, Horiuchi teaches the reaction chamber comprises an upper chamber (portion of the chamber above the substrate 12 and 10, 11 and 24),  a lower chamber (chamber below 12 within 10, 11), and one or more sealing members 13 therebetween (as it divides the upper and lower chambers by clamping down the substrate), wherein the one or more gas channel outlets are configured to direct a gas 
In regards to Claim 19, Horiuchi teaches the one or more sealing members comprise a first sealing member 13 and a second sealing member 24 that selectively engage to limit fluid communication between the upper chamber and the lower chamber as they form separate areas of the chamber and shown in Fig. 1.  
In regards to Claim 20, Horiuchi teaches the at least one gas transmitting channel is integrated into the susceptor as it is formed within the susceptor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4931135 to Horiuchi et al.
The teachings of Horiuchi are relied upon as set forth in the above 102 rejection.
In regards to Claim 8, Horiuchi teaches each lift pin is associated with one or more gas transmitting channels (horizontal lines of lines of 19 in the middle and top), each gas transmitting channel comprising a gas channel outlet (opening of 19 in to the holes of 18), each gas transmitting channel being at a declined right angle towards the lift pin base to direct a gas downward along the length of the lift pin, as shown in Fig. 1.  
Horiuchi does not expressly teach that there is two or more gas transmitting channels.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the number of gas transmitting channels (as the one on the right has more than one gas transmitting channel), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B. Thus, it would be obvious to one of ordinary skill in the art, to duplicate the number of gas transmitting channels, into the lift pin holes.
The resulting apparatus fulfills the limitations of the claim. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4931135 to Horiuchi et al in view of United States Patent Application No. 2004/0099635 to Nishikawa.
The teachings of Horiuchi are relied upon as set forth in the above 102 rejection.
In regards to Claim 12, Horiuchi teaches that there is a cooling gas source but does not expressly teach that the at least one gas transmitting channel is fluidly connected to one or more vessels containing a source of purge gas.  
Nishikawa teaches that the heat transfer gas 22/cooling gas is out of a vessel 22 as shown in Fig. 3, which also expressly teaches a buffer tank 25 [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic gas source of Horiuchi with the gas source tank, as art-recognized equivalent means for providing gas to the backside of a substrate.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
The resulting apparatus fulfills the limitations of the claim. 
	

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716